DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 05/18/2021 and 05/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

Response to Amendment
		The claim amendments filed on 12/01/2020 have been entered.  Claims 1, 2, 4, 12, 15, 17, 21, 26, 38-42, 44-45, 47-48, 50, 54, 56-57, 61-63 and 69-76 remain pending in the application.  Claims 39-42, 44-45, 47-48, 50, 56-57, and 61-63 are withdrawn from consideration.

Response to Arguments
	A new rejection has been set forth due to the newly amended limitations, and these arguments are fully addressed in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 2, 12, 15, 69, 70-72, and 74-76rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 recites the limitation "the tissue expander" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
	Claim 2 recites the limitation "a tissue expander" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This is unclear because a tissue expander has been established in claim 2, is this a separate tissue expander?
	Claims 12, 15, 70-72, and 74-76 recite the limitation "sacrificial fiber" and/or “non-sacrificial fiber”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 has established these fibers as “sacrificial polymeric fibers” and “non-sacrificial polymeric fibers”.  For the sake of clarity, the examiner suggests amending claims 12, 15, 70-72, and 74-76 to read “sacrificial polymeric fibers” and “non-sacrificial polymeric fibers”.
	Claim 15 states “or the implant comprises polymeric struts”.  It is unclear what the additional “polymeric struts” are referring to.  Are these polymeric struts in addition to the sacrificial polymeric fibers and non-sacrificial polymeric fibers, or are they the same?
	Claim 69 states “or wherein the implant comprises polymeric struts”.  It is unclear what the additional “polymeric struts” are referring to.  Are these polymeric struts in addition to the sacrificial polymeric fibers and non-sacrificial polymeric fibers, or are they the same?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 15, 21, 69-73, and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathisen et al (US 2015/0088171 A1).

	Regarding claim 1, Mathisen discloses an expandable absorbable breast implant (Figure 6, item 51) comprising a spacer fabric (Figure 6, item 51 “mesh implant”), wherein the spacer fabric comprises two outer layers comprising sacrificial polymeric-fibers (Figure 6, item 55) connected by non-sacrificial polymeric fibers (Figure 6, item 52) between the two outer layers (Figure 6 (annotated below), paragraph 0029, lines 11-35).

    PNG
    media_image1.png
    403
    464
    media_image1.png
    Greyscale


	(i) a thickness between 100 µm and 1 cm; 
	(ii) dimensions between 5 cm x 15 cm and 15 cm x 30 cm; 
(iii) average pore diameter greater than 75 µm and less than 5 mm (see Magnussen et al (EP 2002800 B1) which is incorporated by reference in paragraph 0004, lines 13-23 of Mathisen), see Magnussen, paragraph 0030 aperture size preferably in the range of 0.1-4.0 mm, more preferred 0.2-2.0 mm); 
	(iv) fenestrations (see Mathisen, Figure 6, item 53 “apertures”); 
	(v) a suture pullout strength of the implant is between 10 gf, and 20 kgf; or 
(vi) an endotoxin content of less than 20 EU per device, is sterile, and wherein the implant is packaged
or (v) comprises struts having a diameter or width between 10 µm and 1 mm.
	Regarding claim 15, Mathisen discloses wherein the sacrificial fibers are less oriented than the non-sacrificial polymeric fibers, or the implant comprises polymeric struts, wherein the sacrificial fibers or struts have lower weight average molecular weights than the non-sacrificial fibers, or the sacrificial fibers (Figure 6, item 55) yield before the non-sacrificial fibers (Figure 6, item 52) when the implant is expanded (see Mathisen, paragraph 0029, lines 22-35, fibers 52 (non-sacrificial fibers) have the longest degradation time, therefore, sacrificial fibers 55 yield before the non-sacrificial fibers 52 when the implant is expanded).
	Regarding claim 21, as set forth supra, the combination discloses wherein the implant is macro-porous; has a strength retention three months after implantation in the body of at least 40% of its original tensile strength or burst strength; or is completely absorbed within 24 months of implantation in the body (see Mathisen, paragraph 0004 states that the contents of EP 2002800 are incorporated by reference for the materials, compositions, devices; paragraph 0016 of EP 2002800 states that the time of degradation is less than 18 months). 
	Regarding claim 69, Mathisen discloses wherein the sacrificial polymeric fibers (Figure 6, item 55; paragraph 0029, lines 22-35) or wherein the implant comprises polymeric struts, wherein the polymeric struts are unoriented (applicant’s specification explains molecular alignment as (excerpt taken from page 9, lines 4-10 of applicant’s disclosure, "Oriented" as generally used herein refers to molecular alignment of polymer chains r chin a material. A polymer that has been stretched becomes partly oriented and then highly oriented, and the tensile strength increases with increasing orientation. For example, an unoriented polymeric fiber may be stretched to orient the fiber which results in a polymeric fiber with higher tensile strength. An "oriented mesh" means a mesh made with oriented fibers”), therefore, the sacrificial polymeric fibers are unoriented prior to insertion in the patient).
`	Regarding claim 70, Mathisen discloses wherein the non-sacrificial fibers zigzag between the two outer layers (Figure 6, non-sacrificial fibers 52 zigzag between the two outer layers 55).
	Regarding claim 71, Mathisen discloses wherein the non-sacrificial fibers (Figure 6, item 52) have an accordion structure that can be expanded when the sacrificial fibers are stretched or degraded (when the sacrificial fibers 55 are degraded, the non-sacrificial fibers have an accordion structure as can be seen in Figure 6 that can be expanded; paragraph 0029, lines 11-35).
	Regarding claim 72, Mathisen discloses wherein the implant (Figure 6, item 51) expands when the sacrificial fibers (Figure 5, item 55) are elongated or degraded (paragraph 0029, lines 11-35).
	Regarding claim 73, Mathisen discloses wherein the implant is knitted (paragraph 0007).
	Regarding claim 76, Mathisen discloses wherein the sacrificial fibers, the non-sacrificial fibers or both the sacrificial and non-sacrificial fibers comprise an absorbable polymer (paragraph 0029, lines 6-7, and 15-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mathisen et al (US 2015/0088171 A1) in view of Reference U in view of Peniston et al (US 2013/0267137 A1).

	Regarding claim 2, as set forth supra, Mathisen discloses the invention substantially as claimed.
	However, Mathisen does not disclose wherein the mesh is placed in the vicinity of the tissue expander by attaching the implant to a pectoralis major muscle.
	Reference U teaches wherein the mesh is placed in the vicinity of the tissue expander by attaching the implant to a pectoralis major muscle (see Reference U, the TIGR matrix of Reference U is sutured to the pectoralis major muscle in place of ADM and in the vicinity of a tissue expander which is a surgical procedure that is within the level of skill of one having ordinary skill in the art (see Reference U, page 914, column 2, line 16- page 915, column 1, line 38).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mathisen wherein the mesh is placed in the vicinity of the tissue expander by attaching the implant to a pectoralis major muscle as taught by Reference U because Mathisen discloses in paragraph 0005 that the implant disclosed by Mathisen is an improvement over the TIGR matrix which is 
	The combination is silent regarding wherein one or more dimensions of the implant are expandable by 45% to 100% by inflation of a tissue expander, within 4 months of implantation.
	Peniston teaches wherein one or more dimensions of the implant are expandable by 45% to 100% by inflation of a tissue expander, within 4 months of implantation (the sacrificial polymeric fiber (i.e. first fiber) of Peniston is absorbed within 4 months (see Peniston, paragraph 0016; paragraph 0041), the mesh material taught by Peniston is expandable in one or more dimensions by 45 to 100% (see Peniston, paragraph 0050) by the inflation of the tissue expander of Reference U). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein one or more dimensions of the implant are expandable by 45 to 100% when placed in the vicinity of the tissue expander by attaching the implant to a pectoralis major muscle, by inflation of a tissue expander, within 4 months of implantation as taught by Peniston because this allows for the expansion of the mesh with the surrounding tissue.  	

	Claims 12 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Mathisen et al (US 2015/0088171 A1) in view of Rizk et al (US 2015/0313700 A1).

	Regarding claim 12, Mathisen discloses the invention substantially as claimed.
	However, Mathisen does not disclose wherein the sacrificial fibers, the non-sacrificial fibers or both the sacrificial and non-sacrificial fibers comprise-poly-4-hydroxybutyrate or copolymer thereof.
	Rizk teaches an implantable mesh wherein the sacrificial fibers, the non-sacrificial fibers or both the sacrificial and non-sacrificial fibers comprise-poly-4- hydroxybutyrate or copolymer thereof (see Rizk, paragraph 0012, lines 4-16; paragraph 0060 discloses that the mesh of Rizk can be comprised of sacrificial (i.e. absorbable) or non-sacrificial (i.e. non-absorbable) fibers).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mathisen by providing wherein the sacrificial fibers, the non-sacrificial fibers or both the sacrificial and non-sacrificial fibers comprise-poly-4- hydroxybutyrate or copolymer thereof as taught by Rizk because poly-4-hydroxybutyrate is a strong, pliable thermoplastic polyester that has a relatively simple structure (see Rizk, paragraph 0036, lines 6-8).  Additional, poly-4-hydroxybutyrate is a strong extensible polymer with an extension to break of about 1000% (see Rizk, paragraph 0036 lines 32-34).  Furthermore, the results would be predictable.  It has been held within the general skill of a person having ordinary skill in the art to select a known material based on its suitability for its intended use.  (The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.) (See MPEP 2144.07)).
	Regarding claim 38, Mathisen discloses the invention substantially as claimed.
	However, Mathisen does not disclose wherein the implant has been sterilized using ethylene oxide, gamma-irradiation or electron beam irradiation.
	Rizk teaches wherein the implant has been sterilized using ethylene oxide, gamma-irradiation or electron beam irradiation (see Rizk, paragraph 0069).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mathisen by providing wherein the implant has been sterilized using ethylene oxide, gamma-irradiation or electron beam irradiation as taught by Rizk because sterilization of the implant prevents infection when implanted in the patient.

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mathisen et al (US 2015/0088171 A1) in view of Peniston et al (US 2013/0267137 A1).

	Regarding claim 17, Mathisen discloses the invention as claimed.
	However, Mathisen does not disclose wherein: 
(a) the sacrificial polymeric fibers have one or more of the following properties: 
	(i) an elongation to break of between 100% and 1,000%, 
	(ii) a tensile strength between 50 MPa and 300 MPa, 
	(iii) a tensile modulus between 70 MPa and 400 MPa and 
(iv) an average fiber diameter from 10 µm to 500 µm; and/or 
(b) the non-sacrificial polymeric fibers have one or more of the following properties: 

	(ii) a tensile strength between 301 and 1,300 MPa, 
	(iii) a tensile modulus between 401 MPa and 1 GPa: and 
(iv) an average fiber diameter from 10 µm to 1 mm.
	Peniston teaches wherein: 
(a) the sacrificial polymeric fibers have one or more of the following properties: 
	(i) an elongation to break of between 100% and 1,000% (see Peniston, paragraph 0048), 
	(ii) a tensile strength between 50 MPa and 300 MPa, 
	(iii) a tensile modulus between 70 MPa and 400 MPa and 
	(iv) an average fiber diameter from 10 µm to 500 µm (see Peniston, paragraph 0015 	“the first fiber is an absorbable fiber”; paragraph 0033, lines 1-6); and/or 
(b) the non-sacrificial polymeric fibers have one or more of the following properties: 
(i) an elongation to break of between 10% and 100% (see Peniston, paragraph 0050, lines 9-10, 
	(ii) a tensile strength between 301 and 1,300 MPa, 
	(iii) a tensile modulus between 401 MPa and 1 GPa: and 
(iv) an average fiber diameter from 10 µm to 1 mm (see Peniston, paragraph 0015 “second fiber is a non-absorbable fiber”; paragraph 0033, lines 6-9).
	It would have been obvious to a person having ordinary skill in the art before the effective filing to modify Mathisen by providing wherein (a) the sacrificial polymeric fibers have one or more of the following properties: (i) an elongation to break of between 100% and 1,000%, (ii) a tensile strength between 50 MPa and 300 MPa, (iii) a tensile modulus between 70 MPa and 400 MPa and (iv) an average fiber diameter from 10 µm to 500 µm; and/or (b) the non-sacrificial polymeric fibers have one or more of the following properties: (i) an elongation to break of between 10% and 100%, (ii) a tensile strength .

	Claims 26 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Mathisen et al (US 2015/0088171 A1) in view of Reference U.

	Regarding claim 26, Mathisen discloses the invention substantially as claimed.
	However, Mathisen does not disclose wherein the implant is expandable when attached in the breast in the vicinity of a tissue expander, by inflation of the tissue expander, and wherein the implant is expandable over a period between the time of implantation and 6 months post-implantation.
	Reference U teaches wherein the implant is expandable when attached in the breast in the vicinity of a tissue expander, by inflation of the tissue expander, and wherein the implant is expandable over a period between the time of implantation and 6 months post-implantation (see Reference U, the TIGR matrix of Reference U is sutured to the pectoralis major muscle in place of ADM in the vicinity of the tissue expander which is a surgical procedure that is within the level of skill of one having ordinary skill in the art (see Reference U, page 914, column 2, line 16- page 915, column 1, line 38), when the surgical mesh taught by Mathisen is sutured to the pectoralis major muscle in substitution for the TIGR matrix disclosed by Reference U utilizing the surgical technique employed by Reference U, and the sacrificial polymeric fiber (Figure 6, item 55) of Mathisen is absorbed within 6 months (see Magnussen et al (EP 2002800 B1) which is incorporated by reference in paragraph 0004, lines 13-23 of Mathisen, paragraph 0006 of Magnussen discloses the sacrificial polymer of the mesh is absorbed in less than 40 days), the mesh material taught by Mathisen is expandable (see Mathisen, paragraph 0029).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mathisen by providing wherein the implant is expandable when attached in the breast in the vicinity of a tissue expander, by inflation of the tissue expander, and wherein the implant is expandable over a period between the time of implantation and 6 months post-implantation as taught by Reference U because because Mathisen discloses in paragraph 0005 that the implant disclosed by Mathisen is an improvement over the TIGR matrix which is incorporated by reference by Mathisen.  Therefore it would have been obvious to implant the mesh of Mathisen in place of the TIGR Matrix disclosed by Reference U using the same procedure.
	Regarding claim 75, Mathisen discloses the invention substantially as claimed.
	However, Mathisen does not disclose wherein the sacrificial fibers are broken by inflation of a tissue expander before the non-sacrificial fibers are broken. 
	Reference U teaches wherein the sacrificial fibers are broken by inflation of a tissue expander before the non-sacrificial fibers are broken (see Reference U, the TIGR matrix of Reference U is sutured to the pectoralis major muscle in place of ADM in the vicinity of the tissue expander which is a surgical procedure that is within the level of skill of one having ordinary skill in the art (see Reference U, page 914, column 2, line 16- page 915, column 1, line 38), when the surgical mesh taught by Mathisen is sutured to the pectoralis major muscle in substitution for the TIGR matrix disclosed by Reference U utilizing the surgical technique employed by Reference U, the sacrificial polymeric fibers (Figure 6, item 55) of Mathisen are absorbed (i.e. broken) and expanded before the non-sacrificial fibers (Figure 6, item 52) as is disclosed in paragraph 0029 of Mathisen).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mathisen by providing wherein the sacrificial fibers are broken by inflation of a tissue expander before the non-sacrificial fibers are broken as taught by Reference U because because Mathisen discloses in paragraph 0005 that the implant disclosed by Mathisen is an improvement over the TIGR matrix which is incorporated by reference by Mathisen.  Therefore it would have been obvious to implant the mesh of Mathisen in place of the TIGR Matrix disclosed by Reference U using the same procedure.

	Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Mathisen et al (US 2015/0088171 A1) in view of Kammerer (US 2005/0070930 A1).
	Regarding claim 74, Mathisen discloses the invention substantially as claimed.
	However, Mathisen does not disclose wherein the sacrificial fibers have a smaller diameter than the non-sacrificial fibers.
	Kammerer teaches wherein the sacrificial fibers have a smaller diameter than the non-sacrificial fibers (see Kammerer, paragraph 0039).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mathisen by providing wherein the sacrificial fibers have a smaller diameter than the non-sacrificial fibers as taught by Kammerer because increasing the diameter of the filament can 
paragraph 0039).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        



/BRIAN A DUKERT/Primary Examiner, Art Unit 3774